Order entered July 25, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01476-CV

                              ROBERT ARMSTEAD, Appellant

                                            V.

                               PRIMROSE OAKS, Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-04107-E

                                        ORDER
      Before the Court is appellant’s July 23, 2018 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to August 23, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE